DYKMAN, J.
(dissenting). Although I agree that federal law prohibits the recovery of correctly paid medical assistance payments, and that sec. 814.61 (l)(c), Stats., requires that no filing fee be paid in this case, I would remand to permit the trial court to consider whether "either or both parties . . . have sufficient resources to pay the costs of the blood tests." Section 767.48(5)(a), Stats. Because R.M.'s income may consist only of AFDC payments, a finding of "sufficient resources" appears unlikely. AFDC allotments may not be burdened with child support orders. Thibadeau v. Thibodeau, 150 Wis. 2d 109, 118, 441 N.W.2d 281, 285 *316(Ct. App. 1989). Still, the state should be permitted to make this inquiry if it so desires.